Name: Council Regulation (EEC) No 305/81 of 20 January 1981 amending Regulation (EEC) No 3164/76 on the Community quota for the carriage of goods by road between Member States
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6 . 2. 81 Official Journal of the European Communities No L 34/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 305/81 of 20 January 1981 amending Regulation (EEC) No 3164/76 on the Community quota for the carriage of goods by road between Member States THE COUNCIL OF THE EUROPEAN COMMUNITIES, 1 . Article 3 ( 1 ) and (2) shall be replaced by the follow ­ ing : ' 1 . The Community quota shall consist of 3 827 authorizations. 2 . The number of Community authorizations allocated to each Member State shall be as follows : Belgium 413 Denmark 286 Germany 689 Greece 76 France 627 Ireland 76 Italy 539 Luxembourg 106 Netherlands 597 United Kingdom 418' Having regard to the Treaty establishing the European Economic Community, and in particular Article 75 thereof, Having regard to the 1979 Act of Accession, and in particular Articles 22 and 146 thereof, Having regard to the proposal from the Commis ­ sion (*), Having regard to the opinion of the European Parlia ­ ment (2), Having regard to the opinion of the Economic and Social Committee (3 ), Whereas, pursuant to Article 22 of the 1979 Act of Accession, Regulation (EEC) No 31 64/76 (4) must be amended in accordance with the guidelines set out in Annex II to that Act, in order that an appropriate number of Community authorizations may be allo ­ cated to Greece ; Whereas there should be established for the short ­ term Community authorizations brought into being by Regulation (EEC) No 2964/79 (5) a different record sheet from that provided under Regulation (EEC) No 3164/76 for one-year Community authorizations, 2 . In Article 4, paragraph 1 shall be replaced by the following : ' 1 . Transport operations effected under a Community authorization valid for one calendar year within the meaning of Article 2 (4) or short ­ term Community authorizations within the meaning of Article 3a shall be entered on a trans ­ port record sheet, of which models and the general provisions governing its use and the provision of information are contained in Annexes II and Ila respectively.' 3 . Annex Ila, the text of which is contained in the Annex hereto, shall be added . HAS ADOPTED THIS REGULATION : Article 1 Article 2 This Regulation shall enter into force on 1 JanuaryRegulation (EEC) No 3164/76 shall be amended as follows : 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 January 1981 . For the Council The President Ch . A. van der KLAAUW ( ¢) OJ No C 220, 28 . 8 . 1980, p . 3 . (2) OJ No C 327, 15 . 12 . 1980, p . 104 . (3) OJ No C 348 , 31 . 12 . 1980, p . 46 . (4) OJ No L 357, 29 . 12 . 1976, p . 1 . (5) OJ No L 336, 29 . 12 . 1979, p . 12. No L 34/2 Official Journal of the European Communities 6. 2. 81 ANNEX 'ANNEX Ha (a) (Coloured paper  format 30 x 21 cm) (Front cover of book of record sheets) (Text in the official language or languages of the Member State issuing the book of record sheets  translations in the other official languages of the Community to be given overleaf) Competent authority or agencySTATE ISSUING THE BOOK OF RECORD SHEETS International distinguishing sign of Member State (') Book No BOOK OF RECORD SHEETS FOR INTERNATIONAL TRANSPORT OPERATIONS CARRIED OUT UNDER SHORT-TERM COMMUNITY AUTHORIZATION No This book is valid until (2) Issued at date (3) (') International distinguishing signs of Member States : Belgium (B), Denmark (DK), Germany (D), Greece (GR), France (F), Ireland (IRL), Italy (I), Luxembourg (L), Netherlands (NL), United Kingdom (GB). (2) The period of validity may not exceed that of the Community authorization . (3) Stamp of the competent authority or agency issuing the book. 6 . 2 . 81 Official Journal of the European Communities No L 34/3 (b) (Inside front cover of book of record sheets) 1 . (Translation in the other official languages of the Community of text overleaf) 2 . (Text in the official language or languages of issuing Member State) GENERAL PROVISIONS 1 . This book of record sheets contains 10 detachable sheets , numbered 1 to 10 , on which details must be given , at the time of loading, of all goods transported under the Community authoriza ­ tion to which they relate . Each book is numbered and that number is marked on every page of the book . 2 . The carrier is responsible for the proper completion of the records of international transport opera ­ tions . 3 . The book must accompany the Community authorization to which it relates and be kept on board the vehicle travelling laden or unladen under the said authorization . It must be produced whenever required by an authorized inspecting officer. 4 . Record sheets must be used in numerical order and the successive loading operations must be entered in chronological order . 5 . Each item in the record sheet must be completed accurately and legibly by printing in indelible ink . 6 . Not later than two weeks after the end of the month to which the sheet relates, each completed record sheet must be returned to the competent authority or agency of the Member State which issued this book . Where an operation spans two census periods , the date of loading determines the period which the record must cover (e.g. an operation beginning towards the end of January and ending in the early part of February should be included in the January return). 7 . Care should be taken at the relevant frontier crossing point to see that the sheet is stamped by the customs authorities at the point of entry into any country where a stage is , to end . No L 34/4 Official Journal of the European Communities 6 . 2. 81 (c) (Front of the page inserted before the 10 detachable sheets) (Text in the official language or languages of the issuing Member State) EXPLANATORY NOTES The information to be given on the following sheets relates to all goods transported under the Community authorization to which this record book relates . A separate line on this sheet must be completed for each consignment of goods loaded. Column 2 Give, where appropriate, the information requested by the issuing Member State . Column 3 Give the day (01 , 02 . . . 31 ) of the month indicated at the top of the sheet during which the vehicle departed under load . Column 4 Specify the place and, if necessary to make this clear, the department, province, Land, etc . Column 5 Use the following distinguishing signs : Belgium : B Ireland : IRL Denmark : DK Italy : I Germany : D Luxembourg : L Greece : GR Netherlands : NL France : F United Kingdom : GB Columns 6 and 7 As for columns 4 and 5. Column 8 State the distance travelled between the place of loading and the place of unloading. Column 9 Give the weight in tonnes to one decimal point (e.g. 100 t) of the consignment of goods in the same way as for the customs declaration ; do not include the weight of containers or pallets . Column 10 In addition, describe as accurately as possible the goods in the consignment. Column 1 1 For official use only. The back of each sheet is reserved for the stamp from the last frontier post passed before the unloading of each consignment of goods mentioned on the front of the sheet. &lt;d ) 6. 2 . 81 N am e an d ad dr es s of ca rr ie r M on th /y ea r A ut ho ri za tio n N o B oo k N o Sh ee t N o G O O D S T R A N S P O R T E D Official Journal of the European Communities O rd er N o D ep ar tu re da te Pl ac e of lo ad in g Pl ac e of un lo ad in g D is ta nc e (k m ) To nn ag e &lt; · . · t) De sc rip tio n of go od s C od e Pl ac e Co un try Pl ac e C ou nt ry 1 2 3 4 5 6 7 Ã ² 9 10 11 1 2 J 4 5 6 - 7 8 - 9 No L 34/5 NB ¢'F or ea ch co ns ig nm en to fg oo ds th e cu sto m s of fic e sta m p m us tb e en te re d in th e ap pr op ria te bo x on th e ba ck of th is sh ee t. No L 34/6 Official Journal of the European Communities 6. 2 . 81 (e (Back of each of the detachable sheets) Stamp of last frontier post 1 2 3 4 5 6 7 8 9